Citation Nr: 0903988	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right patellofemoral pain 
syndrome.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left patellofemoral pain 
syndrome.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from December 1993 to May 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  



FINDING OF FACT

The service-connected bilateral knee disability currently is 
shown to be manifested by complaints of pain, but the veteran 
has a full range of motion without redness, swelling, 
effusion, instability, subluxation or locking.  



CONCLUSION OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right knee 
patellofemoral pain syndrome are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5003, 5260, 5261 (2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left knee 
patellofemoral pain syndrome are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5003, 5260, 5261 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letters sent to the veteran in February 2004, March 2006, 
and February 2008 regarding the claim for a higher rating did 
not fully comply with the dictates outlined in Vazquez.  

However, in this case, the Board finds that any defect in 
notice did not affect the essential fairness of the 
adjudication because the veteran had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

The veteran has been issued a Statement of the Case (SOC) 
which included the necessary information applicable to his 
claim.  He has been given ample opportunity to respond to the 
rating decision and SOC, which adequately explained the 
criteria for increased rating.  

Moreover, he is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claim.  There is no 
showing that there is additional evidence that should be 
obtained, or that additional notice that should be provided.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record contains the statements of the veteran, his VA 
outpatient treatment records that date from 2003 to 2005, and 
the reports referable to April 2003, February 2005 and July 
2008 VA examinations.  


Entitlement to an increased rating for the bilateral knee 
disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Service connection was granted for patellofemoral pain 
syndrome for the right and left knees in the June 2003 rating 
action.  A 10 percent evaluation was assigned for each knee, 
effective in June 2003.  

The veteran has been awarded a 10 percent rating for each 
knee under Diagnostic Code 5260.  Patellofemoral syndrome can 
be rated as analogous to degenerative arthritis, and in 
accordance with Diagnostic Code 5260, limitation of flexion 
of the knee warrants a no percent rating when it limited to 
60 degrees.  A 10 percent rating is for application when it 
is limited to 45 degrees, and a 20 percent rating is 
assignable when it is limited to 30 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A no percent rating is 
for application when extension is limited to 5 degrees.  A 10 
percent rating is warranted when extension of the knee is 
limited to 10 degrees, and a 20 percent rating is warranted 
with restriction to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Without addressing his complaints of pain, neither knee 
disability is shown to be productive of an actual restriction 
of motion that would not be compensable.  Each of the VA 
examinations has essentially shown a full range of movement 
from 0 to 140 degrees on both sides.  

The Board, in considering DeLuca v. Brown in this case, notes 
that the VA examination reports show that the veteran has 
complained of intermittent pain in his knees.  The 
precipitating factors for the pain included prolonged 
standing or sitting, ambulation or climbing stairs.  

So, the veteran is shown to experience some level of 
incapacity due to pain in his knees.  However, in addressing 
the assignment of a rating higher than 10 percent, this 
additional functional loss is not shown to equate with that a 
restriction of flexion to 30 degrees or extension to 15 
degrees.  Thus, with consideration of pain and other factors, 
entitlement to a higher rating under the applicable criteria 
is not demonstrated.  

In addition, other findings reflective of increased 
disability of either knee are not shown.  No neurological 
deficit has been identified.  He also is not shown to have 
instability or subluxation of either knee on comprehensive VA 
examination.  

Significantly, the VA examiners have found that his knee 
motion is not additionally limited by fatigue, weakness or 
lack of endurance.  In July 2008, on repetitive motion study, 
there was no related loss of motion, and his functional 
capacity was not additionally limited by fatigue, weakness or 
weakness.  

This is supported by the medical evidence showing no heat, 
redness, swelling, effusion, drainage, abnormal movement or 
abnormal gait to suggest a higher level of impairment.  

Furthermore, the VA radiological studies have reported the 
knees to be normal.  The provisions of Diagnostic Code 5003 
in this regard do not support the assignment of a higher 
rating due to pain alone.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

While there are other diagnostic codes concerning impairment 
of the knees that provide for a higher rating, the 
manifestations required for a higher rating are not shown.  

Thus, after consideration of the entire record, the Board 
finds that the preponderance of the evidence is against the 
claims for increase.  



ORDER

An increased, initial evaluation in excess of 10 percent for 
the service-connected right knee patellofemoral pain syndrome 
is denied.  

An increased, initial evaluation in excess of 10 percent for 
the service-connected left knee patellofemoral pain syndrome 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


